DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-15) in the reply filed on 08/26/22 is acknowledged.

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the term “the aperture” in lines 3-4 of claim 10 is unclear and confusing because “at least one aperture” is previously claimed in line 2 of claim 10 (which means more than one aperture may be previously claimed), so which aperture is the applicant referring to in lines 3-4 of claim 10? Appropriate correction is required.  

Claim 11 is rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beuses 10,021,974 in view of Jensen D368,422.


Regarding claim 1, Beuses discloses a pole cup (Figs 6 & 21, #248) for a hang rod, comprising:

a wall-mountable member (Fig 21, #260); and

a cradle (Fig 21, #258) extending from the wall-mountable member (Fig 21, #260), the cradle (Fig 21, #258) comprising a substantially u-shaped sidewall (Fig 21, #258) defining a cavity for securely receiving an end of the hang rod such that the hang rod is retained in a downward first direction, in a lateral second direction, and in a lateral third direction opposed to the second direction, when the hang rod is positioned within the cavity (similar to Fig 1 for illustrative purposes only),


Beuses has been discussed above but does not explicitly teach wherein a pair of ribs extend from a cavity-facing surface of the substantially u-shaped sidewall, the pair of ribs being configured to retain the hang rod in an upward fourth direction opposed to the first direction, when the hang rod is positioned within the cavity, and wherein the ribs are sized and shaped to allow for the end of the hang rod to be snap fit into the cavity.

Jensen discloses a rod holder (Fig 7) comprising a pair of ribs (annotated Fig 7 below) extend from a cavity-facing surface of a substantially u-shaped sidewall (annotated Fig 7 below), the pair of ribs (annotated Fig 7 below) being configured or capable of retaining a hang rod in an upward fourth direction opposed to a downward first direction, when the hang rod is positioned within the cavity (annotated Fig 7 below) of the u-shaped sidewall (annotated Fig 7 below), and wherein the ribs (annotated Fig 7 below) are sized and shaped to allow for the end of the hang rod to be snap fit into the cavity (annotated Fig 7 below).

    PNG
    media_image1.png
    614
    761
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    419
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach ribs (Jensen, annotated Fig 7 above) on the cavity facing surface of the substantially u-shaped sidewall (Beuses, Fig 21, #258) in order to further grip a hang rod placed within the cavity of the substantially u-shaped sidewall (Beuses, Fig 21, #258).

Regarding claim 2, modified Beuses discloses the pole cup wherein the wall-mountable member (Beuses, Fig 21, #260) is substantially planar.

Regarding claim 3, modified Beuses discloses the pole cup wherein the wall-mountable member (Beuses, Fig 21, #260) comprises at least one aperture (Beuses, Fig 21, #268) extending therethrough for accommodating a fastener to mount the pole cup (Fig 21, #248) to a wall.

Regarding claim 4, modified Beuses discloses the pole cup wherein the cavity-facing surface of the substantially u-shaped sidewall (Beuses, Fig 21, #258) is substantially smooth other than the pair of ribs (Jensen, annotated Fig 7 above).


Regarding claim 6, modified Beuses has been discussed above but does not explicitly teach wherein the pole cup is formed of aluminum. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the pole cup (Beuses, Fig 21, #248) of modified Beuses from aluminum because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 7, modified Beuses discloses a modular storage assembly, comprising: a hang rod (Beuses, shown in Fig 1, #156 for illustrative purposes only); and the pole cup (as explained in the rejection of claim 1 above).

Regarding claim 8, modified Beuses discloses the modular storage assembly wherein: the hang rod (Beuses, shown in Fig 1, #156 for illustrative purposes only) has a cross-sectional diameter, and the cavity has a diameter measured across the substantially u-shaped sidewall (Beuses, Fig 21, #258), the diameter of the cavity being substantially equal to the diameter of the hang rod (Beuses, shown in Fig 1, #156 for illustrative purposes only).

Regarding claim 9, modified Beuses has been discussed above but does not explicitly teach wherein the diameter of the hang rod is 1 inch, 1.25 inches, 1.5 inches, or 1.75 inches.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the diameter of the hang rod (Beuses, shown in Fig 1, #156 for illustrative purposes only) to be 1 inch, 1.25 inches, 1.5 inches, or 1.75 inches because the substitution of one known diameter for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensions or ranges involves only routine skill in the art.

Regarding claim 10, as best understood, modified Beuses discloses the modular storage assembly wherein:
the wall-mountable member (Beuses, Fig 21, #260) comprises at least one aperture (Beuses, Fig 21, #268) extending therethrough, and
the assembly further comprises at least one fastener (Beuses, col 9, lines 48-52) configured to be positioned in the aperture (Beuses, Fig 21, #268) to mount the pole cup to a wall.

Regarding claim 11, modified Beuses discloses the modular storage assembly wherein the at least one fastener is a screw or nail (Beuses, col 9, lines 48-52).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fernandez 8,132,768 in view of Jensen D368,422.

Regarding claim 1, Fernandez discloses a pole cup (Fig 7 & 8) for a hang rod, comprising:

a wall-mountable member (Fig 8, #112A); and

a cradle (Fig 8, #172A) extending from the wall-mountable member (Fig 8, #112A), the cradle (Fig 8, #172A) comprising a substantially u-shaped sidewall (Fig 8, #172A) defining a cavity for securely receiving an end of the hang rod (as shown in Fig 1) such that the hang rod is retained in a downward first direction, in a lateral second direction, and in a lateral third direction opposed to the second direction, when the hang rod is positioned within the cavity (as shown in Fig 1),

Fernandez has been discussed above but does not explicitly teach wherein a pair of ribs extend from a cavity-facing surface of the substantially u-shaped
sidewall, the pair of ribs being configured to retain the hang rod in an upward fourth direction opposed to the first direction, when the hang rod is positioned within the cavity, and wherein the ribs are sized and shaped to allow for the end of the hang rod to be snap fit into the cavity.

Jensen discloses a rod holder (Fig 7) comprising a pair of ribs (annotated Fig 7 below) extend from a cavity-facing surface of a substantially u-shaped sidewall (annotated Fig 7 below), the pair of ribs (annotated Fig 7 below) being configured or capable of retaining a hang rod in an upward fourth direction opposed to a downward first direction, when the hang rod is positioned within the cavity (annotated Fig 7 below) of the u-shaped sidewall (annotated Fig 7 below), and wherein the ribs (annotated Fig 7 below) are sized and shaped to allow for the end of the hang rod to be snap fit into the cavity (annotated Fig 7 below).

    PNG
    media_image1.png
    614
    761
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    419
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach ribs (Jensen, annotated Fig 7 above) on the cavity facing surface of the substantially u-shaped sidewall (Fernandez, Fig 8, #172A) in order to further grip a hang rod  placed within the cavity of the substantially u-shaped sidewall (Fernandez, Fig 8, #172A).


Regarding claim 5, modified Fernandez discloses the pole cup wherein the substantially u-shaped sidewall (Fernandez, Fig 8, #172A) does not contain any aperture extending therethrough.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631